DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-05-02. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-05-02 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 2, 9, 11, 16, 18, 7, 14, 5, 12, 19 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claims 2, 9, 11, 16, 18:
Replacement of "filed" with "field"
Claim 7, 14:
Replacement of "proving" with "providing"1
Claim 5, 12, 19:
Amend the claim to read, in part, as follows "information on requested un-redactions [[,]] ;"

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Veritas eDiscovery Platform Case Administration Guide v9.0.1 (2018-03-05) (hereinafter "Veritas Case Administration Guide 2018") in view of Veritas eDiscovery Platform User Guide v9.0.2 (2018-06-07) (hereinafter "Veritas User Guide 2018") in view of Veritas eDiscovery Platform Export Production Guide v9.0.1 (2018-03-06) (hereinafter "Veritas Export Production 2018") in view of U.S. Publication 20160224800 to Bellert (hereinafter "Bellert '800").  Veritas Case Administration Guide 2018 is prior art to the claims under 35 U.S.C. § 102(a)(1).  Veritas User Guide 2018 is prior art to the claims under 35 U.S.C. § 102(a)(1).  Veritas Export Production 2018 is prior art to the claims under 35 U.S.C. § 102(a)(1).  Bellert '800 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Veritas Case Administration Guide 2018 discloses a method for the processing and production of electronically stored information (ESI) (performs review and production of electronically stored information (ESI) for eDiscovery [Veritas Case Administration Guide 2018 p. 227 et seq.])
Veritas Case Administration Guide 2018 discloses receiving ESI in response to a judicial production request (ingests incoming data [Veritas Case Administration Guide 2018 p. 49-50, 227 et seq.])
Veritas Case Administration Guide 2018 discloses parsing the ESI to identify a plurality of data fields within the ESI (parses incoming data into standard fields [Veritas Case Administration Guide 2018 p. 37])
Veritas Case Administration Guide 2018 does not disclose identifying for redaction a first data field of the plurality of data fields
However, Veritas Case Administration Guide 2018 discloses enabling redaction of first data field of the plurality of data fields (enables redaction of documents and records redaction reasons [Veritas Case Administration Guide 2018 p. 136-137])
Veritas Case Administration Guide 2018 discloses storing in a non-transitory computer readable storage medium information in the first data field (stores original document [Veritas Case Administration Guide 2018 p. 37])
Veritas Case Administration Guide 2018 does not disclose replacing the information in the first data field with a plurality of filler characters such that each character of the information is replaced by a corresponding filler character
However, Veritas Case Administration Guide 2018 discloses removing the information in the first data field for production (produces documents in XML, native, and/or TIFF/image formats [Veritas Case Administration Guide 2018 p. 194-195])
Veritas Case Administration Guide 2018 does not disclose producing the data such that the first data field is displayed as the corresponding filler characters wherein the displayed filler characters use the same line space as the would the information if the information was displayed
However, Veritas Case Administration Guide 2018 discloses producing the data such that the first data field is not displaying the original information (produces documents in XML, native, and/or TIFF/image formats [Veritas Case Administration Guide 2018 p. 194-195])
Further:
Veritas User Guide 2018 discloses identifying for redaction a first data field of the plurality of data fields (applies bulk redactions to native documents based upon criteria [Veritas User Guide 2018 p. 194-198]; users identify and redact documents using native viewer [Veritas User Guide 2018 p. 161, 182-189])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 with the redaction procedures of Veritas User Guide 2018 to arrive at an apparatus, method, and product including:
identifying for redaction a first data field of the plurality of data fields
A person having ordinary skill in the art would have been motivated to combine them at least because Veritas Case Administration Guide 2018 explicitly teaches that the features of all Veritas eDiscovery Platform documentation should be combined [Veritas Case Administration Guide 2018 p. 261-262].  A person having ordinary skill in the art would have been further motivated to combine them at least to supply the redaction procedures for a document review that Veritas Case Administration Guide 2018 enables but does not elaborate upon [Veritas Case Administration Guide 2018 p. 136-137].
Further:
Veritas Export Production Guide 2018 discloses replacing the information in the first data field with a plurality of filler characters (replaces redacted portions when exporting for production in XML or TIFF/image formats [Veritas Export Production Guide 2018 p. 13, 23, 27-28, 88])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 with the export procedures of Veritas Export Production Guide 2018 to arrive at an apparatus, method, and product including:
replacing the information in the first data field with a plurality of filler characters
A person having ordinary skill in the art would have been motivated to combine them at least because Veritas Case Administration Guide 2018 explicitly teaches that the features of all Veritas eDiscovery Platform documentation should be combined [Veritas Case Administration Guide 2018 p. 261-262].  A person having ordinary skill in the art would have been further motivated to combine them at least to supply the export procedures for a document review that Veritas Case Administration Guide 2018 mentions but does not elaborate upon.
Further:
Bellert '800 discloses replacing the information in the first data field with a plurality of filler characters such that each character of the information is replaced by a corresponding filler character (replaces sensitive information "with string, such as, for example, "%%%"" or "a neutral data item" such as a fictional name in appropriate numbers and font to hide original data [Bellert '800 ¶ 0042])
Bellert '800 discloses producing the data such that the first data field is displayed as the corresponding filler characters wherein the displayed filler characters use the same line space as the would the information if the information was displayed (replaces sensitive information "with string, such as, for example, "%%%"" or "a neutral data item" such as a fictional name in appropriate numbers and font to hide original data [Bellert '800 ¶ 0042])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 with the counted and sized filter characters of Bellert '800 to arrive at an apparatus, method, and product including:
replacing the information in the first data field with a plurality of filler characters such that each character of the information is replaced by a corresponding filler character
producing the data such that the first data field is displayed as the corresponding filler characters wherein the displayed filler characters use the same line space as the would the information if the information was displayed
A person having ordinary skill in the art would have been motivated to combine them at least because inserting filler characters would enable full native production of electronic files.  A person having ordinary skill in the art would have been further motivated to combine them at least because [Bellert '800 ¶ 0042] teaches modifying a information redaction system such as that of Veritas Case Administration Guide 2018 to arrive at the claimed invention; because doing so constitutes use of a known technique (matched filler characters  [Bellert '800 ¶ 0042]) to improve similar devices and/or methods (information redaction system [Veritas Case Administration Guide 2018 p. 227 et seq.]) in the same way; and  because doing so constitutes applying a known technique  (matched filler characters  [Bellert '800 ¶ 0042]) to known devices and/or methods (information redaction system [Veritas Case Administration Guide 2018 p. 227 et seq.]) ready for improvement to yield predictable results.
Per claim 2 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Veritas Case Administration Guide 2018 does not disclose selecting the first data filed for un-redaction
Veritas Case Administration Guide 2018 does not disclose in response to the selecting for un-redaction, replacing the corresponding filler characters in the first data field with the corresponding stored information
However, Veritas Case Administration Guide 2018 discloses storing the first data field corresponding information (stores original document [Veritas Case Administration Guide 2018 p. 37])
Further:
Veritas User Guide 2018 discloses selecting the first data filed for un-redaction (stores original document to enable undoing/deletion of redactions [Veritas User Guide 2018 p. 190-191]; stores username and reason for each redaction action [Veritas User Guide 2018 p. 190])
Veritas User Guide 2018 discloses in response to the selecting for un-redaction, replacing the corresponding redaction in the first data field with the corresponding stored information (stores original document to enable undoing/deletion of redactions [Veritas User Guide 2018 p. 190-191]; stores username and reason for each redaction action [Veritas User Guide 2018 p. 190])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 with the redaction procedures of Veritas User Guide 2018 to arrive at an apparatus, method, and product including:
selecting the first data filed for un-redaction
in response to the selecting for un-redaction, replacing the corresponding redaction in the first data field with the corresponding stored information
Further:
Bellert '800 discloses in response to the selecting for un-redaction, replacing the corresponding filler characters in the first data field with the corresponding stored information (replaces sensitive information "with string, such as, for example, "%%%"" or "a neutral data item" such as a fictional name in appropriate numbers and font to hide original data [Bellert '800 ¶ 0042])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 with the counted and sized filter characters of Bellert '800 to arrive at an apparatus, method, and product including:
in response to the selecting for un-redaction, replacing the corresponding filler characters in the first data field with the corresponding stored information
Per claim 4 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 5 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Veritas Case Administration Guide 2018 does not disclose maintaining a redaction history record, the redaction history record; a selection of data elements from a list, the list comprising information on requested redactions; information on requested un-redactions, a reason for each particular redaction; a party implementing each redaction and un-redaction 
Further:
Veritas User Guide 2018 discloses maintaining a redaction history record, the redaction history record; a selection of data elements from a list, the list comprising information on requested redactions; information on requested un-redactions, a reason for each particular redaction; a party implementing each redaction and un-redaction (stores username and reason for each redaction action [Veritas User Guide 2018 p. 190, 193])
For the reasons detailed in claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 with the redaction procedures of Veritas User Guide 2018 to arrive at an apparatus, method, and product including:
maintaining a redaction history record, the redaction history record; a selection of data elements from a list, the list comprising information on requested redactions; information on requested un-redactions, a reason for each particular redaction; a party implementing each redaction and un-redaction
Per claim 6 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Veritas Case Administration Guide 2018 discloses the ESI is stored in two or more differently structured databases, further normalizing the structure of the two or more differently structured databases (ingests ESI from multiple different DB file types and parses incoming data into standard fields [Veritas Case Administration Guide 2018 p. 37])
Per claim 7 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Veritas Case Administration Guide 2018 discloses the producing the data comprising proving the data into a format suitable for attorney review with respect to a judicial production request (enables redaction of documents and records redaction reasons [Veritas Case Administration Guide 2018 p. 136-137])
Per claim 8 (independent):
Veritas Case Administration Guide 2018 discloses a processor; a non-transitory computer-readable storage medium comprising program code, stored on the non-transitory computer-readable storage medium and executed on the processor, for executing a method (processor(s), memory, computer readable media, storage, executable instructions [Veritas Case Administration Guide 2018 p. 58])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800  in view of Official Notice
Per claim 3 (dependent on claim 1):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Veritas Case Administration Guide 2018 does not disclose the plurality of filler characters are a fixed width font
Further:
Bellert '800 discloses the plurality of filler characters are selected for width of font (replaces sensitive information "with string, such as, for example, "%%%"" or "a neutral data item" such as a fictional name in appropriate numbers and font to hide original data [Bellert '800 ¶ 0042])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 with the counted and sized filter characters of Bellert '800 to arrive at an apparatus, method, and product including:
the plurality of filler characters are selected for width of font
Further:
Examiner takes Official Notice that characters of a fixed width font were well-known in the art at the time as matching the width of other such characters.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Veritas Case Administration Guide 2018 in view of Bellert '800 with the fixed width fonts well-known at the time to arrive at an apparatus, method, and product including:
the plurality of filler characters are a fixed width font
Per claim 10 (dependent on claim 8):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Veritas Case Administration Guide 2018 in view of Veritas User Guide 2018 in view of Veritas Export Production 2018 in view of Bellert '800 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Assuming that "providing" represents what Applicant intends to claim.